[Cite as State ex rel. Hall v. Mohr, 2013-Ohio-5779.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



State of Ohio ex rel. David Hall,                       :

                 Relator,                               :

v.                                                      :       No. 13AP-588

Gary Mohr, Director et al.,                             :   (REGULAR CALENDAR)
Ohio Department of Rehabilitation
[and Correction],                                       :

                 Respondents.                           :



                                          D E C I S I O N

                                    Rendered on December 30, 2013


                 David Hall, pro se.

                 Michael DeWine, Attorney General, and Mindy Worly, for
                 respondents.

                                    IN MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION

SADLER, J.
        {¶ 1} Relator, David Hall, an inmate of the North Central Correctional Complex
("NCCC"), commenced this original action requesting a writ of mandamus ordering
respondent, Gary Mohr, director of the Ohio Department of Rehabilitation and
Correction, to grant relator a hearing and release from incarceration.
I. BACKGROUND
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth Appellate District, this
matter was referred to a magistrate who issued a decision, including findings of fact and
conclusions of law, which is appended hereto. The magistrate determined that, at the
No. 13AP-588                                                                              2


time relator filed his complaint, he failed to file an affidavit of prior civil actions, as
required by R.C. 2969.25(A), and failed to attach a certified copy of the cashier's
statement, as required by R.C. 2969.25(C). As compliance with the provisions of R.C.
2969.25 is mandatory, the magistrate recommended that this court sua sponte dismiss
this action.
II. RELATOR'S OBJECTIONS
       {¶ 3} Relator filed objections to the magistrate's decision asserting he submitted
an incorrect affidavit with his complaint seeking mandamus relief. Relator also filed a
notice of filing an affidavit of prior actions and affidavit of grievance system.
III. DISCUSSION
       {¶ 4} This court has previously noted: "It is well-settled that compliance with the
requirements of R.C. 2969.25 is mandatory, and that the failure to comply with R.C.
2969.25 requires dismissal of the action." State ex rel. Evans v. Ohio Adult Parole Auth.,
10th Dist. No. 10AP-730, 2011-Ohio-2871, ¶ 4, citing State ex rel. Washington v. Ohio
Adult Parole Auth., 87 Ohio St.3d 258 (1999). "Further, 'the affidavit required by R.C.
2969.25(A) must be filed at the time an inmate commences the civil action or appeal
[and] [t]he belated attempt to file the required affidavit does not excuse noncompliance.' "
State ex rel. Wilson v. Ohio Adult Parole Auth., 10th Dist. No. 11AP-102, 2011-Ohio-4657,
¶ 7, quoting Evans at ¶ 4, citing Fuqua v. Williams, 100 Ohio St.3d 211, 2003-Ohio-5533,
¶ 9; Hawkins v. S. Ohio Corr. Facility, 102 Ohio St.3d 299, 2004-Ohio-2893, ¶ 5
(appellant's "belated attempts to file the required affidavit do not excuse his
noncompliance"). See also Hall v. Collins, 10th Dist. No. 10AP-73, 2010-Ohio-3845, ¶ 10
(documents required under R.C. 2969.25 "must be filed at the time the complaint is filed,"
and plaintiff's failure to comply with the statutory requirements "when he filed his
complaint subjects his complaint to dismissal"). In the instant action, because relator
"failed to file the required affidavits at the commencement of his action," his objections
are without merit and are overruled. Evans at ¶ 4.
IV. RELATOR'S MOTIONS
       {¶ 5} On October 24, 2013, relator filed a motion for default judgment and
motion for judgment on the pleadings. Given our disposition of relator's objections to the
No. 13AP-588                                                                              3


magistrate's decision and our agreement with the magistrate that this matter must be
dismissed, relator's motions are rendered moot and are hereby denied as such.
V. CONCLUSION
       {¶ 6} Upon review of the magistrate's decision, an independent review of the
record, and due consideration of relator's objections, we find the magistrate has properly
stated the pertinent facts and applied the appropriate law.        Therefore, we overrule
relator's objections to the magistrate's decision and adopt the magistrate's decision as our
own, including the findings of fact and conclusions of law contained therein.            In
accordance with the magistrate's decision, relator's petition for writ of mandamus is sua
sponte dismissed.
                                                                           Motions denied;
                                                                  objections overruled, and
                                                            petition for writ of mandamus
                                                                      sua sponte dismissed.

                        DORRIAN and McCORMAC, JJ., concur.

              McCORMAC, J., retired, formerly of the Tenth Appellate
              District, assigned to active duty under authority of the Ohio
              Constitution, Article IV, Section 6(C).
                         _____________________________
No. 13AP-588                                                                           4


                                    APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                            TENTH APPELLATE DISTRICT

State of Ohio ex rel.                       :
David Hall,
                                            :
              Relator,                                            No. 13AP-588
                                            :
v.                                                          (REGULAR CALENDAR)
                                            :
Gary Mohr, Director, et al.,
Ohio Department of Rehabilitation           :
[and Correction],
                                            :
              Respondent.
                                            :


                         MAGISTRATE'S DECISION

                               Rendered on July 18, 2013


              David Hall, pro se.


                                  IN MANDAMUS
                             ON SUA SPONTE DISMISSAL

       {¶ 7} In this original action, relator, David Hall, an inmate of the North Central
Correctional Complex ("NCCC") requests that a writ of mandamus issue against
respondent, Gary Mohr, the director of the Ohio Department of Rehabilitation and
Correction.
Findings of Fact:
       {¶ 8} 1. On July 9, 2013, relator, an NCCC inmate, filed this original action
against respondent.
       {¶ 9} 2. Relator has not deposited with the clerk of this court the monetary sum
required as security for the payment of costs. See Loc.R.13(B).
No. 13AP-588                                                                                5


       {¶ 10} 3. Relator has not filed an affidavit that he is seeking a waiver of pre-
payment of this court's full filing fees nor has he filed an affidavit of indigency pursuant
to R.C. 2969.25(C).
       {¶ 11} 4. Relator has not filed a statement that sets forth the balance in his
inmate account for each of the preceding six months, as certified by the institutional
cashier pursuant to R.C. 2969.25(C)(1).
       {¶ 12} 5. Relator has not filed an affidavit, pursuant to R.C. 2969.25(A) that
contains a description of each civil action or appeal of a civil action that relator has filed
in the previous five years in any state or federal court.
Conclusions of Law:
       {¶ 13} It is the magistrate's decision that this court sua sponte dismiss this action.
R.C. 2969.25 states:
              (A) At the time that an inmate commences a civil action or
              appeal against a government entity or employee, the inmate
              shall file with the court an affidavit that contains a
              description of each civil action or appeal of a civil action that
              the inmate has filed in the previous five years in any state or
              federal court.

              ***

              (C) If an inmate who files a civil action or appeal against a
              government entity or employee seeks a waiver of the
              prepayment of the full filing fees assessed by the court in
              which the action or appeal is filed, the inmate shall file with
              the complaint or notice of appeal an affidavit that the inmate
              is seeking a waiver of the prepayment of the court's full filing
              fees and an affidavit of indigency. The affidavit of waiver and
              the affidavit of indigency shall contain all of the following:

              (1) A statement that sets forth the balance in the inmate
              account of the inmate for each of the preceding six months,
              as certified by the institutional cashier;

              (2) A statement that sets forth all other cash and things of
              value owned by the inmate at that time.

       {¶ 14} Relator's failure to meet the mandatory filing requirements of R.C.
2969.25(A) requires dismissal of this action. Fuqua v. Williams, 100 Ohio St.3d 211,
No. 13AP-588                                                                                6


2003-Ohio-5533; Hawkins v. S. Ohio Corr. Facility, 102 Ohio St.3d 299, 2004-Ohio-
2893.
        {¶ 15} Accordingly, it is the magistrate's decision that this court sua sponte dismiss
this action.


                                           /S/ MAGISTRATE
                                           KENNETH W. MACKE


                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign
               as error on appeal the court's adoption of any factual finding
               or legal conclusion, whether or not specifically designated as
               a finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically
               objects to that factual finding or legal conclusion as required
               by Civ.R. 53(D)(3)(b).